DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This is in reply to an application filed on May 4, 2021 regarding Application No. 17/307,145.  Claims 1-20 are pending.


Priority
The instant application is a continuation of International Patent Application No. PCT/CN2018/114565, filed on November 8, 2018.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 21, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Office.  Please note that the Office has updated the art unit number on the IDS.


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a “touch electrode”, “signal trace”, and “conductive trace” recited in claims 4 and/or 5 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 15, 17, and 18 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Hashimoto et al. in US 2013/0000954 A1 (hereinafter Hashimoto).

Regarding claim 1, Hashimoto teaches:
A touch panel, comprising a first touch panel body, wherein the first touch panel body comprises a substrate layer, a conductive layer, and a shielding layer, the conductive layer is disposed on the substrate layer, and comprises an outer side surface; the shielding layer covers the outer side surface of the conductive layer to insulate the conductive layer from an external environment (A touch panel 5, comprising a first touch panel body (touch panel 5 elements above and including 7) comprises a substrate layer 7, a conductive layer 3 and 10, and a shielding layer 30, the conductive layer 3 and 10 is disposed on the substrate layer 7, and comprises an outer side surface (leftmost side surface of conductive layer 3 and 10); the shielding layer 30 covers the outer side surface of the conductive layer 3 and 10 (leftmost side surface of the conductive layer 3 and 10) to insulate the conductive layer 3 and 10 from an external environment; FIG. 1, [0115], [0116], and [0119]).  
	
	Regarding claim 15, Hashimoto teaches:
A method for fabricating a touch panel (A method for fabricating a touch panel 5; FIGs. 2(a) and 2(c)-(f) and [0115]-[0119], see also FIG. 1), comprising: 
providing a substrate layer (providing a substrate layer 7; FIG. 2(a) and [0117], see also FIG. 1); 
forming a conductive layer on the substrate layer, wherein the conductive layer comprises an outer side surface (forming a conductive layer 3 and 10 on the substrate layer 7, where the conductive layer 3 and 10 comprises an outer side surface (leftmost side surface of conductive layer 3 and 10); FIG. 2(a) and 2(c)-(d), [0115], [0117], and [0118], see also FIG. 1 and 2(e)-(f)); and 
disposing a shielding layer on the outer side surface of the conductive layer, thus covering the outer side surface of the conductive layer and forming a first touch panel body, wherein the shielding layer insulates the conductive layer from an external environment (disposing a shielding layer 30 on the outer side surface of the conductive layer 3 and 10 (leftmost side surface of the conductive layer 3 and 10), thus covering the outside side surface of the conductive layer 3 and 10 (leftmost side surface of the conductive layer 3 and 10) and forming a first touch panel body (touch panel 5 elements above and including 7), wherein the shielding layer 30 insulates the conductive layer 3 and 10 from an external environment; FIG. 2(f), [0115], and [0119], see also FIG. 1).  
	
	Regarding claim 17, Hashimoto teaches:
The method according to claim 15, wherein the forming a conductive layer on the substrate layer comprises: 
patterning the conductive layer on the substrate layer to form a touch layer (patterning the conductive layer 3 and 10 on the substrate layer 7 to form a touch layer 3; FIG. 2(c)-(f), [0115], [0116], and [0118], see also FIG. 1).  

	Regarding claim 18, Hashimoto teaches:
The method according to claim 17, wherein the forming a conductive layer on the substrate layer further comprises: 
forming a conductive trace layer on the touch layer (forming a conductive trace layer 10 on the touch layer 3; FIGs. 2(c)-(f), [0115], [0116], and [0118], see also FIG. 1).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 10-12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto.

	Regarding claim 10, Hashimoto teaches:
The touch panel according to claim 1, further comprising a second touch panel body being the same as the first touch panel body (further comprising a second touch panel body (touch panel body 5 elements below and including 7) being the same as the first touch panel body (touch panel 5 elements above and including 7) (i.e., being the same as being touch panel bodies or as being disposed on opposite sides of 7); FIG. 1 and [0115]-[0119], see also FIGs. 2(a) and 2(c)-(f)).
	However, it is noted that Hashimoto as particularly cited does not teach:
wherein the first touch panel body and the second touch panel body are stacked.
	Hashimoto also teaches:
 further comprising a second touch panel body being the same as a first touch panel body, wherein the first touch panel body and the second touch panel body are stacked (further comprising a second touch panel body (elements below and including lower 7) being are stacked; FIG. 2(b), annotated drawings below, and [0115]-[0119]).  
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute the first and second touch panel bodies taught by Hashimoto in FIG. 1 with the first and second touch panel bodies also taught by Hashimoto in FIG. 2(b) because they are both first and second touch panel bodies.

    PNG
    media_image1.png
    764
    803
    media_image1.png
    Greyscale


	Regarding claim 11, Hashimoto teaches:
The touch panel according to claim 10, wherein a substrate layer of the second touch panel body is connected to the shielding layer of the first touch panel body (wherein a substrate layer 7 of the second touch panel body (elements below and including lower 7) is .

	Regarding claim 12, Hashimoto teaches:
The touch panel according to claim 10, wherein a shielding layer of the second touch panel body is connected to the shielding layer of the first touch panel body (wherein a shielding layer 30 of the second touch panel body (elements below and including lower 7) is connected to the shielding layer 30 of the first touch panel body (elements above and including upper 7) via lower 7 and upper 7; FIGs. 1 and 2(b), annotated drawings above, [0115], and [0117]).  

Regarding claim 19, Hashimoto teaches:
The method according to claim 18, further comprising: 
a second touch panel body the same as the first touch panel body (a second touch panel body (touch panel body 5 elements below and including 7) the same as the first touch panel body (touch panel 5 elements above and including 7) (i.e., being the same as being touch panel bodies or as being disposed on opposite sides of 7); FIG. 1 and [0115]-[0119], see also FIGs. 2(a) and (c)-(f)).
	However, it is noted that Hashimoto as particularly cited does not teach:
stacking a second touch panel body the same as the first touch panel body on the first touch panel body.


	Hashimoto also teaches:
stacking a second touch panel body the same as a first touch panel body on the first touch panel body (stacking a second touch panel body (elements below and including lower 7) the same as a first touch panel body (elements above and including upper 7) (i.e., being the same as being touch panel bodies or as being disposed on opposite sides of a 7) on the first touch panel body (elements above and including upper 7); FIGs. 2(b), annotated drawings above, and [0115]-[0119]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute the first and second touch panel bodies taught by Hashimoto in FIG. 1 with the first and second touch panel bodies also taught by Hashimoto in FIG. 2(b) because they are both first and second touch panel bodies.


Claims 2, 13, 14, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto in view of Baek in US 2016/0154500 A1 (hereinafter Baek).

Regarding claim 2, Hashimoto teaches:
The touch panel according to claim 1, wherein the substrate layer comprises a surface facing towards the conductive layer, the surface and the outer side surface defines an accommodation area, the shielding layer is in the accommodation area (wherein the substrate layer 7 comprises a surface facing towards the conductive layer 3 and 10 ) (upper surface of substrate layer 7), the surface (upper surface of substrate layer 7) and the outer side surface .  
	However, it is noted that Hashimoto as particularly cited does not teach:
the surface and the outer side surface defines an accommodation chamber, the shielding layer is filled in the accommodation chamber.
	Baek teaches:
a surface and an outer side surface defines an accommodation chamber, a shielding layer is filled in the accommodation chamber (a surface (of a substrate layer 101 facing towards a conductive layer 410, 412, 420, 422, 411, and 421) and an outer side surface (e.g., corresponding to a leftmost side surface of 411 of the conductive layer 410, 412, 420, 422, 411, and 421) defines an accommodation chamber, a shielding layer 122 is filled in the accommodation chamber; see FIGs. 2-5, [0017], [0052], [0055], [0056], [0058], [0059], [0073], [0074], [0081], [0082], [0086], [0095], and [0098], see also FIGs. 6-11).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the touch panel taught by Hashimoto as particularly cited to include: the features taught by Baek, such that Hashimoto as modified teaches: the claimed features, because such a modification is based on the use of known techniques to improve similar devices in the same way.  More specifically, a touch panel taught by Baek ([0073]) is comparable to the touch panel taught by Hashimoto because they are both touch panels.  Therefore, it is within the capabilities of one of ordinary skill in the art to modify the touch panel taught by Hashimoto as particularly cited to include: the features taught by Baek, with the predictable result of providing a touch panel.


Regarding claim 13, Hashimoto teaches:
The touch panel according to claim 1, the shielding layer of the first touch panel body (the shielding layer 30 of the first touch panel body (touch panel 5 elements above and including 7); FIG. 1 and [0115]).
	However, it is noted that Hashimoto as particularly cited does not teach:
further comprising a protective layer, wherein the protective layer is disposed on the shielding layer of the first touch panel body.
	Baek teaches:
further comprising a protective layer, wherein the protective layer is disposed on a shielding layer (further comprising a protective layer 132, wherein the protective layer 132 is disposed on a shielding layer 122; FIGs. 3 and 5, [0017], [0073], and [0086]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the touch panel taught by Hashimoto as particularly cited to include: the features taught by Baek, such that Hashimoto as modified teaches: the claimed features, because such a modification is based on the use of known techniques to improve similar devices in the same way.  More specifically, a touch panel taught by Baek ([0073]) is comparable to the touch panel taught by Hashimoto because they are both touch panels.  Therefore, it is within the capabilities of one of ordinary skill in the art to modify the touch panel taught by Hashimoto as particularly cited to include: the features taught by Baek, with the predictable result of providing a touch panel.




Regarding claim 14, Hashimoto teaches:
The touch panel according to claim 11, the shielding layer of the second touch panel body (the shielding layer 30 of the second touch panel body (elements below and including lower 7); FIGs. 1 and 2(b), annotated drawings above, [0115], and [0117]).
	However, it is noted that Hashimoto as particularly cited does not teach:
further comprising a protective layer, wherein the protective layer is disposed on the shielding layer of the second touch panel body.
	Baek teaches:
further comprising a protective layer, wherein the protective layer is disposed on a shielding layer (further comprising a protective layer 132, wherein the protective layer 132 is disposed on a shielding layer 122; FIGs. 3 and 5, [0017], [0073], and [0086]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the touch panel taught by Hashimoto as particularly cited to include: the features taught by Baek, such that Hashimoto as modified teaches: the claimed features, because such a modification is based on the use of known techniques to improve similar devices in the same way.  More specifically, a touch panel taught by Baek ([0073]) is comparable to the touch panel taught by Hashimoto because they are both touch panels.  Therefore, it is within the capabilities of one of ordinary skill in the art to modify the touch panel taught by Hashimoto as particularly cited to include: the features taught by Baek, with the predictable result of providing a touch panel.




Regarding claim 16, Hashimoto teaches:
The method according to claim 15, wherein the disposing a shielding layer on the outer side surface of the conductive layer, thus covering the outer side surface of the conductive layer and forming a first touch panel body comprises: 
the shielding layer in an accommodation area defined by a surface of the substrate layer and the outer side surface of the conductive layer (the shielding layer 30 in an accommodation area defined by a surface of the substrate layer 7 (a surface facing towards the conductive layer 3 and 10) and the outer side surface of the conductive layer 3 and 10 (leftmost side surface of the conductive layer 3 and 10); see FIG. 1 and [0115]).  
However, it is noted that Hashimoto as particularly cited does not teach:
filling the shielding layer into an accommodation chamber defined by a surface of the substrate layer and the outer side surface of the conductive layer.
	Baek teaches:
filling a shielding layer into an accommodation chamber defined by a surface of a substrate layer and an outer side surface of a conductive layer (filling a shielding layer 122 into an accommodation chamber defined by a surface of a substrate layer 101 (a surface of substrate layer 101 facing towards a conductive layer 410, 412, 420, 422, 411, and 421) and an outer side surface of a conductive layer 410, 412, 420, 422, 411, and 421 (e.g., an outer side surface corresponding to a leftmost side surface of 411 of the conductive layer 410, 412, 420, 422, 411, and 421); see FIGs. 2-5, [0017], [0052], [0055], [0056], [0058], [0059], [0073], [0074], [0081], [0082], [0086], [0095], and [0098], see also FIGs. 6-11).
Hashimoto as particularly cited to include: the features taught by Baek, such that Hashimoto as modified teaches: the claimed features, because such a modification is based on the use of known techniques to improve similar methods in the same way.  More specifically, a method for fabricating a touch panel taught by Baek ([0003]) is comparable to the method for fabricating the touch panel taught by Hashimoto because they are both methods for fabricating a touch panel.  Therefore, it is within the capabilities of one of ordinary skill in the art to modify the method for fabricating a touch panel taught by Hashimoto as particularly cited to include: the features taught by Baek, with the predictable result of providing a method for fabricating a touch panel.

Regarding claim 20, Hashimoto teaches:
The method according to claim 15, further comprising: 
the shielding layer of the first touch panel body (the shielding layer 30 of the first touch panel body (touch panel 5 elements above and including 7); FIG. 1 and [0115]).  
	However, it is noted that Hashimoto as particularly cited does not teach:
forming a protective layer on the shielding layer of the first touch panel body.
	Baek teaches:
forming a protective layer on a shielding layer (forming a protective layer 132 on a shielding layer 122; FIGs. 3 and 5, [0017], [0073], and [0086]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method for fabricating a touch panel taught by Hashimoto as Baek, such that Hashimoto as modified teaches: the claimed features, because such a modification is based on the use of known techniques to improve similar methods in the same way.  More specifically, a method for fabricating a touch panel taught by Baek ([0003]) is comparable to the method for fabricating the touch panel taught by Hashimoto because they are both methods for fabricating a touch panel.  Therefore, it is within the capabilities of one of ordinary skill in the art to modify the method for fabricating a touch panel taught by Hashimoto as particularly cited to include: the features taught by Baek, with the predictable result of providing a method for fabricating a touch panel.


Claims 3 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto in view of Baek, in further view of Lai in US 9,128,663 B1 (hereinafter Lai).

	Regarding claim 3, Hashimoto as modified by Baek teaches:
The touch panel according to claim 2, wherein the shielding layer, a shielding layer is received in the accommodation chamber (Hashimoto: the shielding layer 30; see FIG. 1 and [0115]; Baek: a shielding layer 122, the shielding layer is received in an accommodation chamber (defined by a surface (of a substrate layer 101 facing towards a conductive layer 410, 412, 420, 422, 411, and 421) and an outer surface (e.g., corresponding to a leftmost side surface of 411 of the conductive layer 410, 412, 420, 422, 411, and 421); see FIGs. 2-5, [0017], [0052], [0055], [0056], [0058], [0059], [0073], [0074], [0081], [0082], [0086], [0095], and [0098], see also FIGs. 6-11).

	However, it is noted that Hashimoto as modified by Baek as particularly cited does not teach:
wherein the shielding layer comprises a barrier layer, the barrier layer is received in the accommodation chamber.
Lai teaches:
wherein a shielding layer comprises a barrier layer (wherein a shielding layer 7 and 8 comprises a barrier layer 7; FIG. 3B, col. 3, ll. 21-28, and col. 8, ll. 5-19 and 41-59).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the touch panel taught by Hashimoto as modified by Baek as particularly cited to include: the features taught by Lai, such that Hashimoto as modified teaches: wherein the shielding layer comprises a barrier layer, the barrier layer is received in the accommodation chamber (the shielding layer taught by Hashimoto combined with the shielding layer and accommodation chamber taught by Baek and the shielding layer and barrier layer taught by Lai), because such a modification is based on the use of known techniques to improve similar devices in the same way.  More specifically, a touch sensing electrode structure taught by Lai (col. 1, ll. 6-14) is comparable to the touch panel taught by Hashimoto as modified by Baek because they are both touch sensing structures.  Therefore, it is within the capabilities of one of ordinary skill in the art to modify the touch panel taught by Hashimoto as modified by Baek as particularly cited to include: the features taught by Lai, with the predictable result of providing a touch sensing structure.

	Regarding claim 7, Hashimoto as modified by Baek and Lai teaches:
The touch panel according to claim 3, wherein the shielding layer further comprises an adhesive layer, the adhesive layer is stacked on the conductive layer, the barrier layer is connected to the adhesive layer, the barrier layer and the adhesive layer cooperatively covers the conductive layer (Hashimoto: wherein the shielding layer 30 further comprises an adhesive layer 30, the adhesive layer 30 is stacked on the conductive layer 3 and 10; FIG. 1, [0115], and [0124]; see also Baek: a shielding layer 122 further comprises an adhesive layer 122, the adhesive layer 122 is stacked on a conductive layer 410, 412, 420, 422, 411, and 421; see FIGs. 2-5, [0052], [0055], [0056], [0058], [0059], [0073], [0074], [0081], [0082], [0086], [0095], and [0098], see also FIGs. 6-11; Lai: a shielding layer 7 and 8 further comprises an adhesive layer 8, the adhesive layer 8 is stacked on a conductive layer 6, a barrier layer 7 is connected to the adhesive layer 8, the barrier layer 7 and the adhesive layer 8 cooperatively covers the conductive layer 6; FIG. 3B, col. 3, ll. 21-28, and col. 8, ll. 5-19 and 41-59).  

	Regarding claim 8, Hashimoto as modified by Baek and Lai teaches:
The touch panel according to claim 7, wherein the barrier layer comprises a first upper surface far away from the conductive layer, and the adhesive layer comprises a second upper surface far away from the conductive layer, the first upper surface is coplanar with the second upper surface (Hashimoto: the conductive layer 3 and 10, and the adhesive layer 30 comprises a second upper surface far away from the conductive layer 3 and 10; see FIG. 1, [0115], and [0124]; Baek: a conductive layer 410, 412, 420, 422, 411, and 421, and an adhesive layer 122 comprises a second upper surface far away from the conductive surface 410, 412, 420, 422, 411, and 421; see FIGs. 2-5, [0052], [0055], [0056], [0058], [0059], [0073], [0074], [0081], [0082], [0086], [0095], and [0098], see also FIGs. 6-11; Lai: a barrier layer 7 comprises a first upper surface far away from a conductive layer 6, and an adhesive layer 8 comprises a second upper surface far away from the conductive layer 6; see FIG. 3B and col. 8, ll. 5-19 and 41-59; it would have been obvious to one of ordinary skill in the art to include: the first upper surface is   

	Regarding claim 9, Hashimoto as modified by Baek and Lai teaches:
The touch panel according to claim 7, wherein the barrier layer comprises a first upper surface far away from the conductive layer, and the adhesive layer is extended towards the barrier layer and covers the first upper surface of the barrier layer (Hashimoto: the conductive layer 3 and 10, and the adhesive layer 30; see FIG. 1, [0115], and [0124]; see also Baek: a conductive layer 410, 412, 420, 422, 411, and 421, and an adhesive layer 122; see FIGs. 2-5, [0052], [0055], [0056], [0058], [0059], [0073], [0074], [0081], [0082], [0086], [0095], and [0098], see also FIGs. 6-11; Lai: a barrier layer 7 comprises a first upper surface far away from a conductive layer 6, and an adhesive layer 8 is extended towards the barrier layer 7 and covers the first upper surface of the barrier layer 7; see FIG. 3B and col. 8, ll. 5-19 and 41-59).  


Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto in view of Baek, in further view of Lai, and in further view of Takeda et al. in WO 2007/008518 A2 (hereinafter Takeda; a copy is/was provided with the first Office action issued in response to the filing of the instant application).

Regarding claim 4, Hashimoto as modified by Baek and Lai teaches:
The touch panel according to claim 3, wherein the conductive layer comprises a touch layer, the touch layer comprises a touch electrode, the barrier layer covers the touch layer (Hashimoto: wherein the conductive layer 3 and 10 comprises a touch layer 3, the touch layer 3 comprises a touch electrode 9, the shielding layer 30 covers the touch layer 3; see FIG. 1, [0115], and [0116]; see also Baek: a conductive layer 410, 412, 420, 422, 411, and 421 comprises a touch layer 410, 412, 420, and 422, the touch layer 410, 412, 420, and 422 comprises a touch electrode 410, a shielding layer 122 covers the touch layer 410, 412, 420, and 422; see FIGs. 2-5, [0017], [0052], [0055], [0056], [0058], [0059], [0073], [0074], [0081], [0082], [0086], [0095], and [0098], see also FIGs. 6-11; Lai: a conductive layer 6 comprises a touch layer 6, the touch layer 6 comprises a touch electrode 6, a barrier layer 7 covers the touch layer 6; FIG. 3B and col. 1, ll. 6-14, and col. 8, ll. 5-19, see also col. 8, ll. 41-59).
	However, it is noted that Hashimoto as modified by Baek and Lai as particularly cited does not teach:
the touch layer comprises a touch electrode and a signal trace electrically connected to the touch electrode, the barrier layer covers the signal trace.
	Takeda teaches:
a touch layer comprises a touch electrode and a signal trace electrically connected to the touch electrode (a touch layer 2 and 4 comprises a touch electrode 2 and a signal trace 4 electrically connected to the touch electrode 2; Figs. 3 and 4, p. 7, ll. 2-12, and p. 10, ll. 9-26, see also Fig. 1).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the touch panel taught by Hashimoto as modified by Baek and Lai as Takeda, such that Hashimoto as modified teaches: the touch layer comprises a touch electrode and a signal trace electrically connected to the touch electrode (the touch layer and touch electrode taught by Hashimoto as modified combined with the touch layer, touch electrode, and signal trace taught by Takeda), the barrier layer covers the signal trace (the shielding layer and touch layer taught by Hashimoto as modified combined with the barrier layer and touch layer taught by Lai and the signal trace taught by Takeda), because such a modification is based on the use of known techniques to improve similar devices in the same way.  More specifically, a touch panel taught by Takeda (Figs. 3 and 4 and p. 10, ll. 9-26) is comparable to the touch panel taught by Hashimoto as modified by Baek and Lai because they are both touch panels.  Therefore, it is within the capabilities of one of ordinary skill in the art to modify the touch panel taught by Hashimoto as modified by Baek and Lai as particularly cited to include: the features taught by Takeda, with the predictable result of providing a touch panel.

	Regarding claim 5, Hashimoto as modified by Baek, Lai, and Takeda teaches:
The touch panel according to claim 4, wherein the conductive layer further comprises a conductive trace layer, the conductive trace layer is disposed on the touch layer, the conductive trace layer comprises a conductive trace, the conductive trace covers the signal trace and is electrically connected to the signal trace, the barrier layer covers the conductive trace (Hashimoto: wherein the conductive layer 3 and 10 further comprises a conductive trace layer 10, the conductive trace layer 10 is disposed on the touch layer 3, the conductive trace layer 10 comprises a conductive trace 10, the conductive trace 10 covers the touch layer 3 and is electrically connected to the touch layer 3, the shielding layer 30 covers the conductive trace 10; FIG. 1, [0115], and [0116]; see also Baek: a conductive layer 410, 412, 420, 422, 411, and 421 a touch layer 410, 412, 420, and 422 (e.g., 411 is disposed on 410), the conductive trace layer 411 and 421 comprises a conductive trace 411, the conductive trace 411 is electrically connected to the touch layer 410, 412, 420, and 422, the shielding layer 122 covers the conductive trace 411; see FIGs. 2-5, [0017], [0052], [0055], [0056], [0058], [0059], [0073], [0074], [0081], [0082], [0086], [0095], and [0098], see also FIGs. 6-11; Lai: a conductive layer 6, a touch layer 6, a barrier layer 7 covers the conductive layer 6; FIG. 3B, col. 1, ll. 6-14, and col. 8, ll. 5-19, see also col. 8, ll. 41-59; Takeda: a conductive layer 2, 3, and 4 further comprises a conductive trace layer 3, the conductive trace layer 3 is disposed on a touch layer 2 and 4 (i.e., 3 is disposed on 4), the conductive trace layer 3 comprises a conductive trace 3, the conductive trace 3 covers a signal trace 4 (i.e., a top of 3 covers a bottom of 4) and is electrically connected to the signal trace 3; Figs. 3 and 4, p. 7, ll. 2-12, and p. 10, ll. 9-26, see also Fig. 1).

	Regarding claim 6, Hashimoto as modified by Baek, Lai, and Takeda teaches:
The touch panel according to claim 4, wherein the barrier layer totally covers the conductive layer (Hashimoto: wherein the shielding layer 30 totally covers the conductive layer 3 and 10; FIG. 1 and [0115]; Lai: a barrier layer 7 totally covers a conductive layer 6; FIG. 3B and col. 8, ll. 5-19).  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to K. Kiyabu whose telephone number is (571) 270-7836.  The examiner can normally be reached Monday to Thursday 9:00 A.M. - 5:00 P.M. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae, can be reached at (571) 272-3017.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (in the U.S. or Canada) or (571) 272-1000.


/K. K./
Examiner, Art Unit 2626
/TEMESGHEN GHEBRETINSAE/Supervisory Patent Examiner, Art Unit 2626                                                                                                                                                                                                        2/2/2022B